Citation Nr: 1400371	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO. 11-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dementia not otherwise specified (claimed as memory impairment), to include as secondary to service-connected residuals of meningoencephalitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been diagnosed with dementia, not otherwise specified (NOS).

2. The Veteran experienced meningoencephalitis in service and is service connected for the residuals of that disease.

3. The most probative evidence of record reflects that the Veteran's dementia NOS was proximately caused or aggravated by his service-connected residuals of meningoencephalitis.



CONCLUSION OF LAW

The criteria for service connection for dementia NOS, to include as secondary to service-connected residuals of meningoencephalitis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for dementia NOS.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran seeks service connection for his diagnosed dementia NOS (claimed as memory impairment).  A review of the service treatment records show no evidence of complaints of or treatment for dementia or memory impairment during service.  At his hearing in December 2013, the Veteran testified that he has experienced memory problems ever since he was out of the service.  However, in this appeal, the Veteran and his representative do not contend that his dementia began in service or is directly related to service, only that it was caused by his service-connected residuals of meningoencephalitis.

With regard to service connection on a secondary basis, the evidence supports a finding that the Veteran's currently diagnosed dementia NOS was proximately caused or aggravated by his service-connected residuals of meningoencephalitis.  In this regard, the Board finds the medical opinion contained in the October 2008 VA treatment report, as well as the November 2009 VA physician opinion to be probative as to the etiology of the Veteran's dementia NOS.  The October 2008 VA treatment report reflects that it is at least as likely as not that the Veteran's frontotemporal dementia is directly related to residuals of his service-connected meningoencephalitis.  Additionally, the VA physician's opinion from November 2009 reflects that it is at least as likely as not that the Veteran's history of meningoencephalitis contributes to his susceptibility to a brain syndrome which became evident later in life.  While neither opinion contain significant supporting rationale and therefore provide diminished probative value, the record does not contain a negative opinion, or any evidence that the Veteran's onset of dementia was the result of an intervening injury or illness.  Therefore, the weight of the probative evidence demonstrates that the Veteran's dementia was proximately caused or aggravated by his service-connected meningoencephalitis.

The record does contain two additional VA examinations from April and November 2009.  However, each examiner indicated that they could not provide an opinion as to the etiology of the Veteran's dementia NOS without resorting to mere speculation.  Specifically, the April 2009 VA examiner concluded that he would have to resort to mere speculation to opine whether the dementia NOS is secondary to the service-connected meningoencephalitis.  He also indicated that the dementia could be due to the service-connected condition but that it could also be due to other non-service connected conditions.  The November 2009 VA examiner concluded that he would have to resort to mere speculation to report that the Veteran's dementia is caused by or a residual of his service-connected condition given the objective data available for review.

The Court in Jones held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the April and November 2009 examiners reviewed the complete record and concluded that they could not render an opinion without resorting to mere speculation.  Since no basis was provided for the inability to render an opinion, the examinations are not adequate.  As the examiners did not provide an adequate opinion as to whether the Veteran's dementia was caused by his service-connected meningoencephalitis, their opinions neither weigh for or against the Veteran's claim.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that the evidence supports entitlement to service connection for dementia NOS, as secondary to service-connected meningoencephalitis.




ORDER

Entitlement to service connection for dementia NOS, as secondary to service-connected residuals of meningoencephalitis, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


